Citation Nr: 1017006	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-24 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
calcaneal bone spurs prior to June 24, 2009 and in excess of 
30 percent thereafter.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for tinea pedis with 
onychomycosis and tinea cruris.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1975 to 
November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in March 2009.

The issue of entitlement to an increased rating for calcaneal 
bone spurs is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Sleep apnea is attributable to service.

2.  Atopic dermatitis had its onset in service.  


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

2.  Atopic dermatitis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

An April 2005 letter provided the Veteran with notice of the 
information and evidence required to substantiate his claims 
for service connection for tinea pedis and tinea cruris 
service connection for sleep apnea.  The April 2005 letter 
notified the Veteran what evidence he should provide and what 
evidence VA would attempt to obtain on his behalf.  A June 
2008 letter advised the Veteran of the evidence required to 
establish a disability rating and effective date.  

In this case, VA provided the veteran adequate notice and 
assistance with regard to the claim on appeal.  Even assuming 
otherwise, remanding for additional notification and/or 
assistance is unnecessary because, due to the favorable 
disposition of this claim, the Board's decision to proceed in 
adjudicating it does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 
94 (1993).


II.  Analysis

B.  Legal criteria - service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that in certain situations, lay evidence 
can even be sufficient with respect to establishing medical 
matters such as a diagnosis.  In Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the 
Court held that medical evidence is not always required to 
establish in-service incurrence and nexus. The Court noted 
that lay evidence may establish the presence of a condition 
during service, postservice continuity of symptomatology and 
evidence of a nexus between the present disability and 
postservice symptomatology.  Id.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Sleep apnea

As noted previously, the Veteran had active duty service from 
November 1975 to November 1995.  Service treatment records do 
not reflect any complaints or diagnoses of a sleep disorder.

VA records reflect that a post-service diagnosis of 
obstructive sleep apnea was initially noted in 2004.  A 
November 2004 letter from the VA El Paso to the Veteran 
indicated that the Veteran participated in a VA Persian Gulf 
Registry examination.  The letter noted that the examination 
findings included obstructive sleep apnea syndrome.

At his hearing, the Veteran testified that he experienced 
sleeping problems during service.  The Veteran testified the 
he snored during service and that fellow soldiers complained 
to him about it.  The Veteran submitted several lay 
statements from individuals who served with him.  According 
to the lay statements, the Veteran snored heavily in service 
and no one wanted to sleep in the same tent with him.  The 
statements also indicated that the Veteran complained of 
tiredness and fatigue.

The Veteran had a VA examination in June 2009.  The examiner 
reviewed the claims file.  The examiner diagnosed obstructive 
sleep apnea.  The examiner opined that sleep apnea is "less 
likely than not" caused by or the result of military 
service.  The examiner stated that there was no complaint, 
evaluation or treatment for sleep disordered breathing while 
in service, and the diagnosis of sleep apnea was nine years 
after military service.  The examiner opined that there is no 
service-connected condition that increases the Veteran's risk 
of having sleep apnea.  

In a written statement submitted in April 2010, the Veteran 
disagreed with the VA examination report.  The Veteran noted 
that he complained of sleepiness and lack of energy during 
sick call visits in service. 

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., reporting to sick call and 
reporting sleep difficulties.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  The Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 
2006).  Although the medical records do not reflect in-
service treatment for sleep problems, the Veteran's testimony 
and the lay statements submitted in support of his claim 
provide credible evidence that the Veteran had sleep problems 
during service.    

The VA medical opinion found that the Veteran's sleep apnea 
was not causally related to service.  The Board is prohibited 
from making conclusions based on its own medical judgment.  
See Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991).

The Board finds that service connection for sleep apnea is 
warranted.  Although the Veteran was not diagnosed with sleep 
apnea during service, competent lay evidence indicates that 
he had snoring, tiredness and fatigue during service.  The 
record reflects post-service treatment for obstructive sleep 
apnea since 2004.  Although the records does not contain a 
medical opinion attributing obstructive sleep apnea to 
service, the Veteran's lay statements provide competent 
evidence of continuity of symptomatology since service.  
Therefore, resolving any doubt in the Veteran's favor, the 
Board finds that service connection for obstructive sleep 
apnea is granted.  




C.  Tinea pedis with onychomycosis and tinea cruris

Service treatment records reflect that the Veteran was seen 
on numerous occasions with complaints of skin problems and 
rashes.  Various diagnoses during service included tinea 
corporis, tinea pedis and dermal irritation.  

The Veteran was seen in sick call in June 1976 for a rash on 
the arms and the rear of his neck.  The Veteran reported that 
the rash itched when he sweated.  He reported that it spread 
when scratched.  Service treatment records reflect a 
diagnosis of "tinea corporis (ringworm) - fungal or yeast 
infection."  Hydrocortisone cream was prescribed.  An August 
1976 entry noted a complaint of a rash.  Physical examination 
revealed small welts on the next near the cervical spine.  An 
assessment of dermal irritation was noted.  

Service treatment records show that the Veteran was diagnosed 
with tinea pedis in April 1990.  An April 1992 entry in the 
service treatment records noted tinea pedis.

Post-service VA medical records reflect ongoing treatment for 
rashes and various diagnoses referable to the skin. 

A VA dermatology consultation dated in August 2000 noted that 
the Veteran was referred for a pruritic rash on the knuckles, 
arms, neck and face.  The rash was reported to be several 
months in duration.  On physical examination, the VA 
dermatologist noted rather severe eczematous lichenified 
deeply pigmented lesions on the exposed areas of the arms, 
neck, face and on the back of the hand.  It was noted that 
the Veteran had severe tinea cruris as well.  The physician's 
impression was tinea cruris.

VA records dated in September 2000 show that the Veteran was 
seen for a follow up visit for tinea pedis and tinea cruris.

VA records dated in October 2000 noted that the Veteran was 
seen with complaints of itching and bumps on both side of his 
face and his neck.  Physical examination revealed numerous 
papular keloid type lesions covering both sides of the face 
with extension to the anterior part of the neck and the 
lateral part of the neck.  Impression was pseudofolliculitis.

Outpatient dermatology records dated in January 2001 reflect 
that the Veteran was seen for an itchy skin eruption all over 
his body.  A VA dermatologist noted a long history of eczema.  
On physical examination, the physician noted patches of 
eczema all over, especially in the pubic area, with 
pigmentation 

VA records dated in July 2002 noted assessments of dermatitis 
and tinea corpus.  VA outpatient treatment records dated in 
January 2003 reflect that the Veteran complained of upper 
body rash.

In June 2005, the Veteran had a VA examination of his feet.  
The Veteran reported a history of dry skin and scaling skin 
since service.  The examiner indicated that physical 
examination of the feet revealed no evidence of skin 
abnormality at the present time, no dryness of the skin and 
no scaly formation of the skin.  The examiner noted that 
there was no skin peeling and no fissuring or maceration.

The Veteran had a VA examination in June 2008.  The Veteran 
reported treatment for skin rashes during service.  He 
reported that his condition temporarily improved in service.  

The examiner reviewed the claims file.  The examiner noted a 
history of post-service treatment for dermatitis.  This 
included a treatment of a rash over the hands in September 
1999, a dermatology evaluation for tinea cruris in August 
2000, evaluation for tinea pedis in November 2000 and 
evaluation for atopic eczema in January 2008.   The examiner 
diagnosed atopic dermatitis.  The examiner noted that the 
skin condition affects less than 2 percent of exposed areas 
and less than 4 percent of total body area.

The Board finds that service connection is warranted for 
currently diagnosed atopic dermatitis.  The record shows 
treatment for a skin disability during service.  Various 
diagnoses during service included tinea corporis, tinea 
pedis, tinea cruris and dermatitis.  Post-service medical 
records reflect continuous post-service treatment for 
variously diagnosed skin conditions, including tinea cruris, 
tinea pedis, pseudofolliculitis and atopic dermatitis.  The 
record reflects a current diagnosis of atopic dermatitis.  

The Veteran's testimony and his statements in support of his 
claim indicate that he has experienced ongoing skin problems 
since service.  The Veteran's skin condition is manifested by 
symptoms observable by a layperson.  Therefore, the Veteran's 
reports of continuous symptomatology since service provide 
competent evidence of a nexus between the current disability 
and service.  See Jandreau, Buchanan, supra.  Accordingly, 
given the in-service treatment for dermatitis and the medical 
evidence of continuous post-service treatment continuity of 
post-service symptomatology and the current diagnosis of 
atopic dermatitis, the Board finds that service connection 
for atopic dermatitis is warranted.  


ORDER

Service connection for atopic dermatitis is granted.

Service connection for sleep apnea is granted.  


REMAND

The Veteran seeks an increased rating for calcaneal bone 
spurs.  

Calcaneal bone spurs are rated according to criteria set 
forth in Diagnostic Code 5276.  Diagnostic Code 5276 pertains 
to acquired flatfoot and provides that a non-compensable 
rating is warranted for mild symptoms, relieved by built-up 
shoe or arch support.  A 10 percent rating requires evidence 
of moderate flatfoot with weight-bearing line over or medial 
to the great toe, inward bowing of the tendo-achillis, pain 
on manipulation and use of the feet.  Bilateral severe 
acquired flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities will result in the award of a 30 
percent rating.  An evaluation of 50 percent, the highest 
available under the diagnostic code, requires evidence of 
bilateral flatfoot with a pronounced disability with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation which is not improved by 
orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2009).

The June 2009 VA examination report did not provide 
sufficient information to determine whether the criteria for 
a 50 percent rating under Diagnostic Code 5276 are met.  The 
duty to assist requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 
93 (1995).  In Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007), the Court of Appeals for Veterans Claims found that 
once VA undertakes the effort to provide an examination, it 
must provide an adequate one.  

On remand, the Veteran should be afforded a new VA 
examination.  The examination report must provide findings 
sufficient to evaluate the Veteran's disability under 
Diagnostic Code 5276.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of calcaneal bone spurs.  The 
claims file must be provided for the 
examiner's review in conjunction with the 
examination, and the examination report 
should indicate that such a review was 
conducted.

2.  The VA examiner should perform a 
thorough examination of the Veteran's feet 
and should provide findings sufficient to 
evaluation the Veteran's disability under 
Diagnostic Code 5276.   The examiner 
should determine whether calcaneal bone 
spurs are manifested by bilateral flatfoot 
with a pronounced disability with marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement, and severe spasm of the 
tendo achillis on manipulation which is 
not improved by orthopedic shoes or 
appliances.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

3.  Following the requested development, 
the Veteran's claim should be 
readjudicated based upon all of the 
evidence of record. If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
should have an applicable opportunity to 
respond. The case should then be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


